            Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


NORTHWOODS HEATING & COOLING, LLC,

                      Plaintiff,
                                                                          Case No. 21-CV-484
       v.
                                                                                COMPLAINT
NORTHWOODS HEATING & AIR
CONDITIONING, LLC,                                                JURY TRIAL DEMANDED

                      Defendant.


       Plaintiff Northwoods Heating & Cooling, LLC (“Northwoods Heating & Cooling”)

alleges the following against defendant Northwoods Heating & Air Conditioning, LLC

(“NH&AC”):

                                        THE PARTIES

       1.      Northwoods Heating & Cooling, LLC (“Northwoods Heating & Cooling”) is a

limited liability company organized under the laws of the State of Wisconsin with its principal

place of business at 8682 E. Flowage Lane, Gordon, WI 54838.

       2.      Northwoods Heating & Air Conditioning, LLC (“NH&AC”) is a limited liability

organized under the laws of the State of Wisconsin with its principal place of business 6682 S.

County Road B, Foxboro, WI 54836.

                                   JURISDICTION AND VENUE

       3.      This action arises under the Lanham Act, 15 U.S.C. § 1051 et seq., and under

Wisconsin’s common law of unfair competition. This Court has subject matter jurisdiction over

the federal claims under 28 U.S.C. §§ 1331, 1137, and 1338(b) and 15 U.S.C. § 1121. This

Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.
            Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 2 of 11




       4.        This Court has personal jurisdiction over NH&AC because it is a under organized

under the laws of the State of Wisconsin; has its principal place of business in this district;

regularly solicits and transacts business in this district; and has committed numerous acts of

trademark infringement at issue in this district.

       5.        Venue is proper in this district under 28 U.S.C. § 1391 at least for the reasons this

Court has personal jurisdiction.

                                   FACTUAL BACKGROUND

                      Northwoods Heating & Cooling’s Trademark Rights

       6.        Northwoods Heating & Cooling has used NORTHWOODS HEATING &

COOLING in commerce since at least September 2017.

       7.        Northwoods Heating & Cooling filed an application to federally register its

NORTHWOODS HEATING & COOLING trademark on March 13, 2020.

       8.        Northwoods Heating & Cooling’s U.S. Trademark Registration No. 6,168,104 to

NORTHWOODS HEATING & COOLING issued on October 6, 2020. Attached as Exhibit A

and hereby incorporated by reference is the certificate of registration for U.S. Trademark Reg.

No. 6,168,104.

       9.        Examples of Northwoods Heating & Cooling use are shown below:




                                                    2
          Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 3 of 11




                                      NH&AC’s Activities

       10.     According to the publicly available records from the Wisconsin Department of

Financial Institutions, NH&AC was organized on May 14, 2019.

       11.     Without authorization from Northwoods Heating & Cooling, NH&AC has used

the name “Northwoods Heating & Air Conditioning” to market at least HVAC contractor

services, installation and repair of heating, ventilating, and air conditioning equipment, examples

of which are shown below:




                                                 3
          Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 4 of 11




       12.    Northwoods Heating & Cooling became aware of NH&AC using the name

“Northwoods Heating & Air Conditioning” to market HVAC contractor services, installation and

repair of heating, ventilating, and air conditioning equipment around March 2020.

       13.    On April 6, 2020, Northwoods Heating & Cooling (through its counsel) sent a

letter to NH&AC demanding NH&AC discontinue use all use of “Northwoods” in connection

with sales, installation, and services of heating and cooling systems. Attached as Exhibit B and

hereby incorporated by reference is a copy of the letter sent to NH&AC.

       14.    On April 9, 2020, NH&AC responded (though its counsel) that not only did it not

infringe any trademark rights of Northwoods Heating & Cooling, but that Northwoods Heating

& Cooling was infringing NH&AC’s “registered trademark” and demanded Northwoods Heating

& Cooling cease using NH&AC’s trademark. Attached as Exhibit C and hereby incorporated

by reference is a copy of the response from NH&AC.

       15.    On April 9, 2020, NH&AC (though its counsel) filed for record a statement of

adoption of the trademark “Northwoods Heating & Air Conditioning, LLC” with the Wisconsin

Department of Financial Institutions. Attached as Exhibit D and hereby incorporated by

reference is a copy of certification of NH&AC’s recordation.

                                                4
            Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 5 of 11




       16.     On December 3, 2020, counsel for Northwoods Heating & Cooling sent a letter to

counsel for NH&AC informing NH&AC that Northwoods Heating & Cooling owned U.S.

Trademark Registration No. 6,168,104 and again demanding NH&AC cease all use of the term

“Northwoods Heating & Air Conditioning.” Attached as Exhibit E and hereby incorporated by

reference is a copy of the letter sent to NH&AC.

       17.     On December 3, 2020, counsel for NH&AC indicated in an email that he was not

currently representing NH&AC and to contact NH&AC directly. Attached as Exhibit F and

hereby incorporated by reference is a copy of the email sent by counsel for NH&AC.

       18.     On December 8, 2020, Northwoods Heating & Cooling (through its counsel) sent

a letter to NH&AC informing NH&AC that it owned U.S. Trademark Registration No. 6,168,104

and again demanding NH&AC cease all use of the term “Northwoods Heating & Air

Conditioning.” Attached as Exhibit G and hereby incorporated by reference is a copy of the

letter sent to NH&AC.

       19.     To date, NH&AC continues its unauthorized use of the term “Northwoods

Heating & Air Conditioning” in connection with at least sales, installation, and services of

heating and cooling systems, which has had a substantial effect on Northwoods Heating &

Cooling’s business and caused actual confusion of customers and vendors as to the source of the

services.

                                   COUNT I
                    INFRINGEMENT OF REGISTERED TRADEMARK
                             UNDER 15 U.S.C. § 1114(a)

       20.     Northwoods Heating & Cooling restates and hereby incorporates by reference the

allegations from the preceding paragraphs as if fully set forth herein.




                                                 5
          Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 6 of 11




       21.     Northwoods Heating & Cooling owns valid and protectable trademark rights to

NORTHWOODS HEATING & COOLING through its continuous use in interstate commerce

and Wisconsin.

       22.     Northwoods Heating & Cooling owns all right, title, and interest to federal

trademark rights to NORTHWOODS HEATING & COOLING, including U.S. Trademark

Registration No. 6,168,104.

       23.     Without Northwoods Heating & Cooling’s authorization, NH&AC uses

“Northwoods Heating & Air Conditioning” in commerce in connection with sales, installation,

and services of heating and cooling systems.

       24.     NH&AC’s unauthorized use is likely to cause confusion, mistake, or deception

related to Northwoods Heating & Cooling’s U.S. Trademark Registration No. 6,168,104 in

violation of 15 U.S.C. § 1114.

       25.     As a direct and proximate result of NH&AC’s unauthorized use, Northwoods

Heating & Cooling has suffered and will continue to suffer harm, including lost sales and market

share and damage to reputation and good will. Northwoods Heating & Cooling has also suffered

and will continue to suffer irreparable harm for which there is no adequate remedy at law.

Northwoods Heating & Cooling is entitled to injunctive relief under 15 U.S.C. § 1116.

       26.     Northwoods Heating & Cooling is entitled to recover damages it has sustained

due to NH&AC’s wrongful acts NH&AC’s profits under 15 U.S.C. § 1117(a).

       27.     Northwoods Heating & Cooling is entitled to recover treble damages and profits

under 15 U.S.C. § 1117(a) because NH&AC’s wrongful acts demonstrate willful intent to trade

on the goodwill associated with the NORTHWOODS HEATING & COOLING registered mark.




                                                6
           Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 7 of 11




       28.     Under 15 U.S.C. § 1117, Northwoods Heating & Cooling is also entitled to

recover its costs of suit and its attorneys’ fees because this is an exceptional case.

                                      COUNT II
                             INFRINGEMENT OF TRADEMARK
                                 UNDER 15 U.S.C. §1125(a)

       29.     Northwoods Heating & Cooling restates and hereby incorporates by reference the

allegations of paragraphs 1 through 19 as if fully set forth herein.

       30.     Northwoods Heating & Cooling owns valid and protectable trademark rights to

NORTHWOODS HEATING & COOLING through its continuous use in interstate commerce

and Wisconsin.

       31.     Without Northwoods Heating & Cooling’s authorization, NH&AC uses

“Northwoods Heating & Air Conditioning” in commerce in connection with sales, installation,

and services of heating and cooling systems.

       32.     NH&AC’s unauthorized use is likely to cause confusion, mistake, or deception as

to Northwoods Heating & Cooling’s affiliation, connection, origin, sponsorship, or approval of

NH&AC’s wrongful acts violation of 15 U.S.C. § 1125(a).

       33.     As a direct and proximate result of NH&AC’s use, Northwoods Heating &

Cooling has suffered and will continue to suffer harm, including lost sales and market share and

damage to reputation and good will. Northwoods Heating & Cooling has also suffered and will

continue to suffer irreparable harm for which there is no adequate remedy at law. Northwoods

Heating & Cooling is entitled to injunctive relief under 15 U.S.C. § 1116.

       34.     Northwoods Heating & Cooling is entitled to recover damages it has sustained

due to NH&AC’s wrongful acts and NH&AC’s profits under 15 U.S.C. § 1117(a).




                                                   7
           Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 8 of 11




       35.     Northwoods Heating & Cooling is entitled to recover treble damages and profits

under 15 U.S.C. § 1117(a) because NH&AC’s wrongful acts demonstrate willful intent to trade

on the goodwill associated with the NORTHWOODS HEATING & COOLING mark.

       36.     Under 15 U.S.C. § 1117, Northwoods Heating & Cooling is also entitled to

recover its costs of suit and its attorneys’ fees because this is an exceptional case.

                          COUNT III
 TRADEMARK INFRINGEMENT, DECEPTIVE TRADE PRACTICES, AND UNFAIR
               COMPETITION UNDER COMMON LAW

       37.     Northwoods Heating & Cooling restates and hereby incorporates by reference the

allegations of paragraphs 1 through 19 as if fully set forth herein.

       38.     Northwoods Heating & Cooling owns valid and protectable trademark rights to

NORTHWOODS HEATING & COOLING through its continuous use in interstate commerce

and Wisconsin.

       39.     Northwoods Heating & Cooling owns federal trademark rights to

NORTHWOODS HEATING & COOLING, including U.S. Trademark Registration No.

6,168,104.

       40.     Without Northwoods Heating & Cooling’s authorization, NH&AC uses

“Northwoods Heating & Air Conditioning” in Wisconsin in connection with sales, installation,

and services of heating and cooling systems.

       41.     NH&AC’s unauthorized use is at least likely to cause confusion, mistake, or

deception as to Northwoods Heating & Cooling’s affiliation, connection, origin, sponsorship, or

approval with respect to NH&AC and its unauthorized use and constitutes trademark

infringement, deceptive trade practices, and unfair competition.




                                                   8
            Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 9 of 11




       42.     As a direct and proximate result of NH&AC’s use, Northwoods Heating &

Cooling has suffered and will continue to suffer harm, including lost sales and market share and

damage to reputation and good will. Northwoods Heating & Cooling has also suffered and will

continue to suffer irreparable harm for which there is no adequate remedy at law.

       43.       Northwoods Heating & Cooling is at least entitled to damages, injunctive relief,

and its costs and attorneys’ fees.

                                         JURY DEMAND

       44.     Pursuant to Federal Rule of Civil Procedure 38(b), Northwoods Heating &

Cooling demands a jury trial for all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Northwoods Heating & Cooling prays for judgment as follows:

       a.      Judgment that NH&AC has infringed Northwoods Heating & Cooling’s

registered trademark under 15 U.S.C. § 1114;

       b.      Judgement that NH&AC has infringed Northwoods Heating & Cooling’s

trademark under 15 U.S.C. § 1125(a);

       c.      Judgment that NH&AC has engaged in trademark infringement, deceptive trade

practices, and unfair competition under Wisconsin common law;

       d.      Injunctive relief under 15 U.S.C. § 1116 and other applicable laws, preliminarily

and permanently enjoining NH&AC and its agents, officers, employees, representatives,

successors, assigns, attorneys, and all other persons acting in concert or privity with NH&AC,

from: (1) using “Northwoods Heating & Cooling,” or any similar variations thereof, including

“Northwoods Heating & Air Conditioning,” in connection with in connection with sales,

installation, and services of heating and cooling systems; (2) using any trademark that imitates or



                                                  9
             Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 10 of 11




is confusingly similar to “Northwoods Heating & Cooling” or is likely to cause confusion,

mistake, deception, or public misunderstanding as to the origins NH&AC’s sales, installation,

and services of heating and cooling systems or its relatedness to Northwoods Heating & Cooling;

and (3) engaging in trademark infringement, unfair competition, false designation of origin,

deceptive trade practices, or other activities that misappropriate Northwoods Heating &

Cooling’s trademark rights.

        e.       Damages under 15 U.S.C. § 1117 and other applicable laws, including

prejudgment and post-judgment interest, against NH&AC and in favor of Northwoods Heating &

Cooling in an amount to be determined at trial;

        f.       Disgorgement of NH&AC’s profits under 15 U.S.C. § 1117 and other applicable

laws;

        g.       Costs and attorneys’ fees under 15 U.S.C. § 1117 and other applicable laws;

        h.       Statutory damages under 15 U.S.C. § 1117;

        i.       Treble damages, profits, and all other monetary relief under 15 U.S.C. § 1117 and

other applicable laws; and

        j.       Such other and further relief as the Court may deem just and proper.

                                              Respectfully Submitted,


Dated: August 2, 2021                  By:    s/ Adam E. Szymanski
                                              Jeffer Ali (#0247947)*
                                              Adam E. Szymanski (#397704)
                                              PATTERSON THUENTE PEDERSEN, P.A.
                                              4800 IDS Center
                                              80 S. 8th Street
                                              Minneapolis, MN 55402-2100
                                              Phone: 612-349-3004
                                              Fax: 612-349-9266
                                              ali@ptslaw.com
                                              szymanski@ptslaw.com


                                                  10
Case: 3:21-cv-00484 Document #: 1 Filed: 08/02/21 Page 11 of 11




                            Attorneys for Plaintiff Northwoods Heating &
                            Cooling, LLC

                            *application for admission forthcoming




                              11
